1    Julie A. Mersch, Esq.
     Nevada Bar No. 004695
2    LAW OFFICE OF JULIE A. MERSCH
     701 S.7th Street
3    Las Vegas, NV 89101
     (702) 387-5868
4    Fax (702) 387-0109
     jam@merschlaw.com
5    Attorney for Plaintiff Paul Speca
6                                  UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA
8    PAUL SPECA,                                      )   CASE NO.: 2:18-cv-00835-MMD-GWF
                                                      )
9                     Plaintiff,                      )
                                                      )   STIPULATION AND ORDER TO
10            vs.                                     )   EXTEND DEADLINES
                                                      )
11   AETNA LIFE INSURANCE COMPANY,                    )   (FIRST REQUEST)
     as Claims Administrator for The Home             )
12   Depot, U.S.A., Inc. Temporary Disability         )
     Income Plan; THE HOME DEPOT, USA,                )
13   INC., Temporary Disability Income Plan,          )
                                                      )
14                    Defendants.                     )
                                                      )
15

16          IT IS HEREBY STIPULATED by the parties hereto, by and through their
17   undersigned counsel of record that, pursuant to LR 26-4, the Scheduling Order (Doc. # 15) be
18   amended as follows:
19   I.     Discovery Completed
20          The Joint Administrative Record in this ERISA claim was filed with this Court by
21   Defendant AETNA LIFE INSURANCE COMPANY (AETNA) on November 16, 2018
22   without the need for discovery briefs.
23   II.    Deadlines Remaining and Reason for Request for Extension
24          Plaintiff’s Rule 52 and/or Rule 56 Motion is currently due by December 7, 2018. The
25   parties are in the process of discussing alternative dispute options and accordingly, would
26   like to postpone the dispositive motion due date to allow them time to pursue those options.



     STIP AND ORDER TO EXTEND DEADLINES (FIRST REQUEST)                                        1
1    III.   Proposed Briefing Schedule

2           Plaintiff SPECA and Defendant AETNA hereby agree and stipulate to the following

3    proposed deadline extensions:

4           Description:                                  Current Deadline:     Proposed:

5           Plaintiff’s Dispositive ERISA Motion          12/07/18              01/07/19
            under Rule 52 and/or 56
6
            Aetna’s Response to Dispositive               01/04/19              02/04/19
7           Motion
8           Plaintiff’s Reply                             01/18/19              02/19/19
9           We, the undersigned, represent to the Court that this request for extension is made in
10   good faith and not for purposes of delay.
11          WHEREFORE, the parties jointly request that this Court adopt the proposed
12   scheduling deadlines as indicated above.
13          DATED: November 28, 2018                LAW OFFICE OF JULIE A. MERSCH
14
                                                    By:   /s/ Julie A. Mersch
15                                                        JULIE A. MERSCH, ESQ.
                                                          jam@merschlaw.com
16                                                        Nevada Bar No.: 004695
                                                          701 S. 7th Street
17                                                        Las Vegas, NV 89101
                                                          Attorney for Plaintiff Paul Speca
18

19

20   / / / /

21   / / / /

22   / / / /

23   / / / /

24   / / / /

25   / / / /

26   / / / /




     STIP AND ORDER TO EXTEND DEADLINES (FIRST REQUEST)                                       2
1           DATED: November 28, 2018                OGLETREE, DEAKINS, NASH, SMOAK &
                                                    STEWART, P.C.
2

3                                                   By:   /s/ Kristina N. Holmstrom
                                                           KRISTINA N. HOLMSTROM, ESQ.
4                                                          kristina.holmstrom@ogletree.com
                                                           Nevada Bar No. 010086
5                                                          Esplanade Center III, Suite 800
                                                           2415 East Camelback Road
6                                                          Phoenix, AZ 85016
                                                           Attorneys for Defendant AETNA
7

8
9                                           IT IS SO ORDERED:
10                                          Dated this 29th day of November,
                                                             _ day of        2018. , 2018.
11

12                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIP AND ORDER TO EXTEND DEADLINES (FIRST REQUEST)                                  3
